     3:19-cv-03304-MBS         Date Filed 02/03/20   Entry Number 26    Page 1 of 9




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                (COLUMBIA DIVISION)

                                              )
SAMUEL R. FLOYD, III on behalf of             )
Himself and all others similarly situated     )
                                              )
                         Plaintiff,           )      Case No. 3:19-3304-MBS
      v.                                      )
                                              )      CLASS ACTION
DELOITTE & TOUCHE, LLP,                       )
DELOITTE LLP,                                 )
                                              )
                         Defendants.          )
                                              )
                                              )
                                              )

     MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE MOTION OF
   INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL 98
  PENSION FUND FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
 SELECTION OF COUNSEL AND IN OPPOSITION TO THE COMPETING MOTION
         3:19-cv-03304-MBS        Date Filed 02/03/20      Entry Number 26        Page 2 of 9




                                         INTRODUCTION

          IBEW Local 98 respectfully submits that it should be appointed Lead Plaintiff. It has the

“largest financial interest” in this litigation and meets the prima facie showing of typicality and

adequacy required by Rule 23 and the PSLRA. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).1 One other

movant, Samuel R. Floyd III (“Floyd”), seeks appointment as Lead Plaintiff,2 but IBEW Local

98’s losses dwarf Floyd’s. In fact, IBEW Local 98’s losses are more than fifteen times greater than

Floyd’s. Moreover, unlike Floyd, IBEW Local 98 is an institutional investor—precisely the type

of sophisticated investor Congress sought to encourage to prosecute securities class actions when

it enacted the PSLRA. Accordingly, IBEW Local 98 is entitled to a strong presumption that it is

the “most adequate plaintiff.” Ollila v. Babcock & Wilcox Enters., Inc., 253 F. Supp. 3d 827, 829

(W.D.N.C. 2017). Under the PSLRA, that presumption can only be rebutted “upon proof” that

IBEW Local 98 is inadequate or atypical. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). There are no facts

that even suggest that IBEW Local 98 is unfit to represent the Class, and certainly no “proof.”

Accordingly, IBEW Local 98 should be appointed Lead Plaintiff, and the Court should approve

its selection of counsel.

                                              ARGUMENT

    I.      IBEW LOCAL 98 SHOULD BE APPOINTED LEAD PLAINTIFF

            The PSLRA creates a strong presumption that the Lead Plaintiff is the movant that

    “has the largest financial interest in the relief sought by the class” and “otherwise satisfies



1
 All abbreviated terms have the same meaning as those in IBEW’s opening brief. See ECF No 22-
1. Unless otherwise indicated, all docket references refer to this action, Case Number 3:19-cv-
3304 (MBS). All emphasis is added, and internal citations are omitted.
2
 See Mot. for Appointment of Lead Pl. and Selection of Lead Counsel (“Floyd Motion”), ECF
No. 16.


                                                  1
   3:19-cv-03304-MBS           Date Filed 02/03/20      Entry Number 26        Page 3 of 9




the requirements of Rule 23.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). The movant that has the

largest financial interest need only make a preliminary showing that it satisfies Rule 23’s

typicality and adequacy requirements. See In re USEC Sec. Litig., 168 F. Supp. 2d 560, 566

(D. Md. 2001) (“[a] wide ranging analysis under Rule 23 is not appropriate at this initial stage

of the litigation and should be left for the Court’s later consideration of a motion for class

certification”).

        Once this presumption is triggered, it can only be rebutted upon “proof” that the

presumptive Lead Plaintiff will not fairly represent the interests of the Class. 15 U.S.C. §

78u– 4(a)(3)(B)(iii)(II); see also GenVec, 2012 WL 1478792, at *2; In re Cavanaugh, 306

F.3d 726, 729 n.2 (9th Cir. 2002) (“That the presumption is rebuttable does not mean that it

may be set aside for any reason that the court may deem sufficient. Rather, the statute provides

that the presumption ‘may be rebutted only upon proof.”’). In assessing whether the

presumption is rebutted, the PSLRA does not “authorize the district judge to examine the

relative merits of plaintiffs seeking lead status on a round-robin basis.” Cavanaugh, 306 F.3d

at 732. Rather, “[t]he statutory process is sequential: The court must examine potential lead

plaintiffs one at a time, starting with the one who has the greatest financial interest, and

continuing in descending order if and only if the presumptive lead plaintiff is found

inadequate or atypical.” Id.

        A.         IBEW Local 98 Has The Largest Financial Interest

        IBEW Local 98 has the largest financial interest in the relief sought by the Class by

virtue of its loss of $51,702. Courts in this Circuit have held that a movant’s loss is the most

important factor in determining which movant possesses the largest financial interest. See

McIntyre v. Chelsea Therapeutics Int’l, Ltd., No. 3:12-CV-213-MOC-DCK, 2012 WL


                                               2
       3:19-cv-03304-MBS          Date Filed 02/03/20       Entry Number 26         Page 4 of 9




    3962522, at *2-3 (W.D.N.C. Aug. 16, 2012) (appointing movant with the largest loss). Here,

    IBEW’s loss of $51,702 dwarfs Floyd’s loss of $3,309.85.3 Indeed, IBEW Local 98’s losses

    are fifteen times greater than Floyd’s.

           IBEW Local 98’s superior financial interest is also demonstrated by the fact that it

    purchased approximately 60 times more shares, 25 times more net shares, and expended 20

    times more net funds than Floyd. See Lax v. First Merchs. Acceptance Corp., No. 97 C 2715,

    1997 WL 461036, at *5 (N.D. Ill. Aug. 11, 1997) (“The PSLRA does not state how the court

    should determine who has the largest financial interest, but four factors are surely relevant:

    (1) the number of shares purchased; (2) the number of net shares purchased; (3) the total net

    funds expended by the plaintiffs during the class period; and (4) the approximate losses

    suffered by the plaintiffs.”). The following table reflects each of the so-called Lax factors for

    the competing movants here:

                                 Shares         Net Shares        Net Funds
                Movant                                                              Losses
                                Purchased       Purchased         Expended
           IBEW Local 98            9,400.00           4,000.00    $212,864.96     $51,702.96
                 Floyd                152.60            152.60       $9,458.08      $3,309.85

    Under each Lax metric, IBEW Local 98’s financial interest far exceeds Floyd’s.4




3
 IBEW Local 98 calculated Floyd’s losses based on the information provided in his certification,
ECF No. 16-3, using the last-in, first-out (“LIFO”) calculation method that is widely employed in
securities class actions under the PSLRA. See Hirtenstein v. Cempra, Inc., No. 1:16-cv-1303,
2017 WL 2874588, at *3 (M.D.N.C. July 5, 2017) (citing In re eSpeed, Inc. Sec. Litig., 232 F.R.D.
95, 101 (S.D.N.Y. 2005) (rejecting an alternate methodology and noting that “courts have
preferred LIFO . . . as an appropriate means of calculating losses in securities fraud cases.”).
4
  Floyd’s certification also has a number of irregularities. For example, Floyd indicates that he
purchased 0.1011 shares of SCANA common stock on January 14, 2017. See ECF No. 16-3. That
Floyd lists fractional shares here and elsewhere in his certification is unusual and suggests that he
may not have directly acquired the securities. Moreover, January 14, 2017, was a Saturday, and
the markets are not open on the weekend.
                                                   3
   3:19-cv-03304-MBS          Date Filed 02/03/20       Entry Number 26         Page 5 of 9




Accordingly, IBEW Local 98 is entitled to the presumption that it is the “most adequate

plaintiff” under the PSLRA. See 15 U.S.C. § 78u- 4(a)(3)(B)(iii)(I)(bb).

       B.      IBEW Local 98 Satisfies The Requirements Of Rule 23

       In addition to possessing the largest financial interest in the relief sought by the Class,

IBEW Local 98 also fulfills Rule 23’s typicality and adequacy requirements. To rebut the

presumption that IBEW Local 98 shall be appointed Lead Plaintiff, the PSLRA requires

another movant to submit “proof” that IBEW Local 98 is atypical or inadequate. 15 U.S.C. §

78u-4(a)(3)(B)(iii)(II). No such proof exists in this case.

       As demonstrated in its opening brief, IBEW Local 98 is typical within the meaning of

Rule 23. See ECF No. 22-1, at 8-9. Like all putative Class members, IBEW Local 98: (1)

purchased SCANA securities during the Class Period; (2) at prices artificially inflated by

Defendants’ materially false and misleading statements and/or omissions; and (3) was

damaged thereby. See Babcock & Wilcox, 253 F. Supp. 3d at 830 (finding typicality where

representative party’s claims are “based on the same interests and same injuries alleged by

other purported class members.”).

       IBEW Local 98 also satisfies Rule 23’s adequacy requirement because it is capable

of “fairly and adequately protect[ing] the interests of the class.” 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(II)(aa). As set forth in its opening brief, IBEW Local 98 is a sophisticated

institutional investor that is committed to achieving the best possible result for the Class. See

ECF No. 22-1, at 9-10. Indeed, institutional investors are exactly the type of investors

Congress sought, through the enactment of the PSLRA, to encourage to lead securities class

actions. See H.R. Conf. Rep. No. 104-369, at *34 (1995), reprinted in 1995 U.S.C.C.A.N.

730, 733 (1995) (“The Conference Committee believes that increasing the role of

institutional investors in class actions will ultimately benefit shareholders and assist courts
                                               4
          3:19-cv-03304-MBS       Date Filed 02/03/20      Entry Number 26        Page 6 of 9




    by improving the quality of representation.”).

             Finally, there is no conflict between IBEW Local 98’s interests and those of the other

    Class members. To the contrary, the interests of IBEW Local 98 and other Class members

    are directly aligned because all suffered damages from their purchases of SCANA securities

    that were artificially inflated by Defendants’ misconduct during the Class Period. Thus,

    IBEW Local 98’s claims are typical of the claims of the Class, and it will fairly and

    adequately represent the interests of the Class.

             Because IBEW Local 98 meets all the requirements for appointment, the Court need

    not consider Floyd’s motion. See Faris v. Longtop Fin. Techs. Ltd., No. 11 Civ. 3658 (SAS),

    2011 WL 4597553, at *8 (S.D.N.Y. Oct. 4, 2011) (“[T]he inquiry can stop here, now that the

    Court has determined [which movant] has the largest financial interest and is otherwise

    typical and adequate.”).

    II.      THE COURT SHOULD APPROVE IBEW LOCAL 98’S SELECTION OF
             COUNSEL

             The PSLRA vests authority in the Lead Plaintiff to select and retain Lead Counsel,

    subject to the Court’s approval. See 15 U.S.C. §78u-4(a)(3)(B)(v). The PSLRA provides that a

    court should not disturb the Lead Plaintiff’s choice of counsel unless it is necessary to “protect

    the interests of the class.” 15 U.S.C. §78u-4(a)(3)(B)(iii)(II)(aa). IBEW Local 98 selected Cohen

    Milstein to serve as Lead Counsel and Tinkler Law to serve as Liaison Counsel. Both firms are

    experienced in securities litigation and are well qualified to represent the Class. See ECF No.

    22-1 at 10-12; ECF No. 22-6. Accordingly, the Court should approve IBEW Local 98’s

    selection of Cohen Milstein as Lead Counsel and Tinkler Law as Liaison Counsel.5


5
 The PSLRA provides that lead plaintiff applications must be filed within 60 days of the date on
which notice of the action is published. 15 U.S.C. §§ 78u-4(a)(3)(A)(i) (I)-(II). Typically, movants


                                                   5
      3:19-cv-03304-MBS         Date Filed 02/03/20      Entry Number 26       Page 7 of 9




                                        CONCLUSION

       Based on the foregoing, IBEW Local 98 respectfully requests that the Court: (i) appoint

IBEW Local 98 as Lead Plaintiff; (ii) appoint Cohen Milstein as Lead Counsel and Tinkler Law

as Liaison Counsel; and (iii) grant such other relief as the Court may deem to be just and proper.



Dated: February 3, 2020                      Respectfully submitted,


                                              /s/ William Tinkler
                                             William Tinkler (D.S.C. Bar Number 11794)
                                             TINKLER LAW FIRM LLC
                                             154 King Street, Third Floor
                                             Charleston, SC 29401
                                             Telephone: (843) 853-5203
                                             Facsimile: (843) 261-5647
                                             Email: william@tinklerlaw.com

                                             Steven J. Toll (pro hac vice to be filed)
                                             Allen Dreschel (pro hac vice to be filed)
                                             COHEN MILSTEIN SELLERS & TOLL PLLC
                                             1100 New York Avenue N.W., Suite 500
                                             Washington, D.C. 20005
                                             Telephone: (202) 408-4600
                                             Facsimile: (202) 408-4699
                                             Email: stoll@cohenmilstein.com
                                             adreschel@cohenmilstein.com

                                             Laura H. Posner (pro hac vice to be filed)
                                             COHEN MILSTEIN SELLERS & TOLL PLLC
                                             88 Pine Street, 14th Floor

file applications on the final day of the 60-day period and then file responses within some number
of days as required by the court’s local rules. Indeed, the PSLRA does not contemplate staggered
lead plaintiff motions and responses, and it would waste judicial resources for the parties to file
seriatim motions and briefs. However, here, Floyd moved for appointment as lead plaintiff on
January 16, 2020, eight days before the deadline for such motions. Since IBEW Local 98 did not
appear as a movant in this action until January 24, 2020 (ECF No. 22), it is unclear when its
response to a motion filed on January 16, 2020 must be submitted. Nevertheless, out of an
abundance of caution, IBEW Local 98 is filing its response to Floyd’s motion today, consistent
with Local Civil Rule 7.06 (permitting 14 days for motion responses, and an additional three days
for parties who do not receive immediate service of briefs under Federal Rule of Civil Procedure
6(d)).
                                                6
3:19-cv-03304-MBS   Date Filed 02/03/20   Entry Number 26    Page 8 of 9




                               New York, NY 10005
                               Telephone: (212) 220-2925
                               Facsimile: (212) 838-7745
                               Email: lposner@cohenmilstein.com

                               Counsel for Movant and Proposed Lead Counsel for
                               the Class




                                  7
      3:19-cv-03304-MBS        Date Filed 02/03/20     Entry Number 26       Page 9 of 9




                               CERTIFICATE OF SERVICE

       I certify that on February 3, 2020, I electronically filed this Memorandum in Support of

International Brotherhood of Electrical Workers Local 98’s Motion for Appointment as Lead

Plaintiff and Approval of Selection of Counsel, using the Court’s CM/ECF system. A copy of this

filing will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing.



                                               /s/ William Tinkler
                                              William Tinkler




                                               8
